

117 S1433 IS: Guarding Readiness Resources Act of 2021
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1433IN THE SENATE OF THE UNITED STATESApril 28, 2021Mr. Lee (for himself, Mr. Thune, and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo provide for the crediting of funds received by the National Guard Bureau as reimbursement from States.1.Short titleThis Act may be cited as the Guarding Readiness Resources Act of 2021.2.Treatment of funds received by National Guard Bureau as reimbursement from StatesSection 710 of title 32, United States Code, is amended by adding at the end the following new subsection:(g)Treatment of reimbursed fundsAny funds received by the National Guard Bureau from a State, the Commonwealth of Puerto Rico, the District of Columbia, Guam, or the Virgin Islands as reimbursement under this section for the use of military property shall be credited to—(1)the appropriation, fund, or account used in incurring the obligation; or(2)an appropriate appropriation, fund, or account currently available for the purposes for which the expenditures were made..